Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 1 of 10 PageID #:
                                    5246
Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 2 of 10 PageID #:
                                    5247
Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 3 of 10 PageID #:
                                    5248
Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 4 of 10 PageID #:
                                    5249
Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 5 of 10 PageID #:
                                    5250
Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 6 of 10 PageID #:
                                    5251
Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 7 of 10 PageID #:
                                    5252
Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 8 of 10 PageID #:
                                    5253
Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 9 of 10 PageID #:
                                    5254
Case 1:17-cv-00052-IMK-MJA Document 137-1 Filed 09/25/19 Page 10 of 10 PageID #:
                                     5255
